           Case 1:20-cr-00075-JB Document 41 Filed 05/14/20 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                                           No. CR 20-0075 JB

RIGO TREJO-CAMACHO,

               Defendant.

                                 MEMORANDUM OPINION

       THIS MATTER comes before the Court on: (i) the Presentence Investigation Report, filed

March 23, 2020 (Doc. 31)(“PSR”); (ii) the Defendant’s Sentencing Memorandum, filed April 27,

2020 (Doc. 35)(“Sentencing Memorandum”); (iii) the Defendant’s Objections to the Presentence

Investigation Report, filed April 28, 2020 (Doc. 36)(“Objections”); (iv) the Addendum to

Presentence Investigation Report, filed April 28, 2020 (Doc. 27)(“First Addendum”); (v) the

United States’ Response to Defendant’s Sealed Sentencing Memorandum, filed May 1, 2020 (Doc.

38)(“Sentencing Memorandum Response”); (vi) the Second Addendum to Presentencing

Investigation Report, filed May 4, 2020 (Doc. 39)(“Second Addendum”); and (vii) the Response

to Defendant’s Objections to the Presentence Investigation Report, filed May 5, 2020

(Doc. 40)(“Objections Response”). The primary issue is whether, because the Supreme Court of

New Mexico concluded in State v. Radosevich, 2018-NMSC-028, 419 P.3d 176, that N.M. Stat.

Ann § 30-22-5(B)(4) is unconstitutional, and Defendant Rigo Trejo-Camacho1 was convicted in



       1
        The Court notes that, although the case caption spells the Defendant’s name as “Trejo-
Comacho,” the Defendant’s filings and his signature on the Consent to Proceed Before United
States Magistrate Judge in a Felony Case, filed February 14, 2020 (Doc. 27), indicate that he spells
his name “Trejo-Camacho.” E.g., Defendant’s Sentencing Memorandum at 1, filed April 27, 2020
(Doc. 35).
           Case 1:20-cr-00075-JB Document 41 Filed 05/14/20 Page 2 of 7



2008 of tampering with evidence under N.M. Stat. Ann. § 30-22-5(B)(4), the Court should:

(i) grant a downward departure pursuant to United States Sentencing Guidelines Manual

(“U.S.S.G.” or “Guidelines”) § 4A1.3; or (ii) grant a downward variance. The Court concludes

that a downward departure is not merited, because a criminal history category of III does not

substantially overrepresent Trejo-Camacho’s criminal history. The Court will consider Trejo-

Camacho’s argument for a downward variance before he is sentenced at the sentencing hearing.

                                          ANALYSIS

       In 2008, Trejo-Camacho was convicted of Tampering with Evidence (Felony) under N.M.

Stat. Ann § 30-22-5(B)(4) in relation to burying a body, and he was sentenced to eighteen months

in custody. See PSR ¶ 23, at 5-6 (citing Case No. D-101-CR-2006-00537, First Judicial District

Court, County of Santa Fe, State of New Mexico); Sentencing Memorandum at 5. In 2018, the

Supreme Court of New Mexico, in State v. Radosevich, declared N.M. Stat. Ann § 30-22-5(B)(4)

unconstitutional, concluding that “‘a conviction pursuant to the indeterminate offense provisions

in Section 20-22-5(B)(4) of the evidence tampering statute cannot result in a punishment more

severe than is prescribed in Section 30-22-5(B)(3) for the lowest level of tampering,’” Sentencing

Memorandum at 5 (quoting State v. Radosevich, 2018-NMSC-028, ¶ 34 419 P.3d at 180.), which

rendered the indeterminate-tampering offense a petty misdemeanor with a maximum punishment

of six months of incarceration, see Sentencing Memorandum at 5-6. This decision led Trejo-

Camacho to file an unopposed petition for post-conviction relief, but the “state court denied Mr.

Trejo-Camacho’s petition on the ground that the decision in Radosevich did not apply

retroactively.” Sentencing Memorandum at 6 (citing State v. Radosevich, 2018-NMSC-028). The

United States Probation Office (“USPO”) weighed the tampering conviction when calculating




                                              -2-
          Case 1:20-cr-00075-JB Document 41 Filed 05/14/20 Page 3 of 7



Trejo-Camacho’s criminal history score, which is 6, and his corresponding criminal history

category, which is III. See PSR ¶¶ 25-27, at 7.

       Trejo-Camacho argues that the Court should grant a downward departure, pursuant to

U.S.S.G. § 4A.1.3, because, had he been convicted today of tampering with evidence, the petty

misdemeanor would have “‘expired’” for the purpose of calculating his criminal history, which

would result in a criminal history score 3 and a criminal history category II.       Sentencing

Memorandum at 6 (quoting U.S.S.G. § 4A1.1, application note). See Objections at 2. Trejo-

Camacho also argues for a downward variance for the same reason he provides to support a

downward departure. See Sentencing Memorandum at 6. He adds that a “Guidelines sentence

would result in punishment inconsistent with the policy of the Guidelines in that the sentence

would be based on a drastic overrepresentation of the importance of a pre-removal conviction.”

Sentencing Memorandum at 6. He argues that a “Guidelines sentence would also be inconsistent

with 18 U.S.C. § 3553(a)(6), because it would result in an unwarranted disparity between

Mr. Trejo-Camacho and other defendants with similar records who have been found guilty of

similar conduct,” noting that Trejo-Camacho’s sentence could be as great as seven times higher

than another defendant with an identical indeterminate tampering conviction.         Sentencing

Memorandum at 7. Further, Trejo-Camacho argues, had he been convicted today, he would not

receive a 6-level upward adjustment under U.S.S.G. § 2L1.2(b)(2) for the felony tampering

conviction, and he would, thus, have a final offense level of 6 instead of 12. See Sentencing

Memorandum at 6-7.

       The USPO responds that, not only was the criminal history score correctly calculated, but

U.S.S.G. § 4A1.11 does not apply, because the state court held that the new rule did not

retroactively apply and denied his petition. See First Addendum at 2. The United States similarly



                                              -3-
              Case 1:20-cr-00075-JB Document 41 Filed 05/14/20 Page 4 of 7



argues that the Court should deny Trejo-Camacho’s Objection, because of the “same reasons” that

the state court provided: the ruling does “not have retroactive effect, and thus [is] not of any benefit

to” Trejo-Camacho. Objections Response at 2. The United States says, however, that “the Court

may consider this change [in the statute’s constitutionality] in assessing the defendant’s history

and characteristics when fashioning a sentence that comports with 18 U.S.C. § 3553.” Objections

Response at 2.

        The Guidelines provide the standard for downward departures on criminal history:

        (b)      Downward Departures.--

              (1)        Standard for Downward Departure. -- If reliable information
              indicates that the defendant's criminal history category substantially over-
              represents the seriousness of the defendant's criminal history or the
              likelihood that the defendant will commit other crimes, a downward
              departure may be warranted.

U.S.S.G. § 4A1.3 (bold in original). “[I]n departing from the otherwise applicable criminal history

category,” the court must provide “the specific reasons why the applicable criminal history

category substantially over-represents the seriousness of the defendant's criminal history or the

likelihood that the defendant will commit other crimes.” U.S.S.G. § 4A1.3(c)(2). A departure is

warranted if the case is “unusual enough for it to fall outside the heartland of cases in the

Guideline.” Koon v. United States, 518 U.S. 81, 98 (1996). Accord United States v. Lewellen,

No. CR 11-1524 JB, 2012 WL 2175769, at *5 (D.N.M. June 5, 2012)(Browning, J.); United States

v. DeLeon, No. CR 15-4268 JB, 2020 WL 426105, at *40 (D.N.M. Jan. 27, 2020)(Browning, J.).

The Guidelines’ Commentary also provides that “[a] downward departure from the defendant's

criminal history category may be warranted if, for example, the defendant had two minor

misdemeanor convictions close to ten years prior to the instant offense and no other evidence of

prior criminal behavior in the intervening period.” U.S.S.G. § 4A1.3 Application Note 3. The



                                                 -4-
           Case 1:20-cr-00075-JB Document 41 Filed 05/14/20 Page 5 of 7



United States Sentencing Commission provides the § 4A1.3 policy statement, because it

“recognizes that the criminal history score is unlikely to take into account all the variations in the

seriousness of criminal history that may occur.” U.S.S.G. § 4A1.3 background.

       The United States Court of Appeals for the Tenth Circuit has stated that U.S.S.G.

§ 4A1.3 allows the sentencing “court to deviate from the otherwise applicable guideline range

where a defendant’s criminal history, likelihood of recidivism, or both differ significantly from the

typical offender for whom the applicable criminal history category was formulated.” United States

v. Collins, 122 F.3d 1297, 1304 (10th Cir. 1997), superseded by statute, Prosecutorial Remedies

and Tools Against the Exploitation of Children Today Act of 2003 (PROTECT Act), Pub. L. No.

108-21, 117 Stat. 650 (changing the discretionary review standard). The Tenth Circuit notes,

however, that a downward departure cannot be based solely on a factor “already fully taken into

account by the Guidelines.” United States v. Sierra-Castillo, 405 F.3d 932, 939 (10th Cir.

2005)(citing United States v. Kelly, 1 F.3d 1127, 1140-41 (10th Cir. 1993)). The defendant bears

the burden of establishing that a downward departure is warranted. See United States v. Sierra-

Castillo, 405 F.3d at 938; United States v. Troup, 426 F. Supp. 3d 1072, 1140 (D.N.M.

2019)(Browning, J.).

       The Court concludes that Trejo-Camacho has not demonstrated that a downward departure

is warranted. Even if the Court disagreed with the state court and concluded that State v.

Radosevich should somehow apply retroactively to Trejo-Camacho’s case, the Court at most

would conclude only that Trejo-Camacho’s criminal history category may be overstated, but not

that his criminal history category “substantially overstate[s] his criminal history or likelihood to

commit crimes in the future,” as U.S.S.G. § 4A1.3 requires. United States v. Jim, 877 F. Supp. 2d

1018, 1045 (D.N.M. 2012)(Browning, J.)(emphasis in United States v. Jim), aff’d and



                                                -5-
           Case 1:20-cr-00075-JB Document 41 Filed 05/14/20 Page 6 of 7



remanded, 786 F.3d 802 (10th Cir. 2015). The facts of the conviction are serious -- Trejo-

Camacho, along with two other men, carried a body out of a residence and buried it in a hole on

another person’s property. See PSR ¶ 23, at 5-6. Further, Trejo-Camacho has two other felony

convictions and has a third felony case pending in state court. See PSR ¶¶ 21, 22 at 4, 5; PSR ¶

31 at 8-10 (citing Case No. D-101-CR-2019-00504, First Judicial District Court, County of Santa

Fe, State of New Mexico). See United States v. Kelly, 792 F. Supp. 2d 1170, 1173 (D.N.M.

2011)(Browning, J.)(concluding that a criminal history of III did not overstate the defendant’s

criminal record, in part because of the seriousness of the robbery charge, which resulted in serious

injury to the elderly victim, and in part because the defendant was before the Court on his third

felony offense). Moreover, Trejo-Camacho has engaged in a serious crime between the tampering

conviction and the current case, namely driving while intoxicated. See PSR ¶ 24, at 6. See also

United States v. Apodaca-Leyva, No. 07-1479, 2008 WL 2229550 (D.N.M. Feb. 13,

2008)(Browning, J.)(denying a motion for downward departure under U.S.S.G. § 4A1.3, because

the defendant’s criminal history, comprised of a driving-while-intoxicated and an assault charge,

were serious criminal encounters, and, thus, the Court could not conclude that a criminal history

category of III substantially overrepresented the defendant’s criminal history). Thus, Trejo-

Camacho’s criminal history of two felonies, a tampering-with-evidence conviction related to

burying a body, and an intervening driving-while-intoxicated charge demonstrate that Trejo-

Camacho’s criminal history category of III is not substantially overstated and that he does not fall

outside the heartland of those cases.

       While the Court will not grant Trejo-Camacho a downward departure, the Court will

consider Trejo-Camacho’s arguments for a downward variance. Specifically, Trejo-Camacho

argues that a downward variance is necessary to avoid unwanted sentencing disparities between



                                               -6-
           Case 1:20-cr-00075-JB Document 41 Filed 05/14/20 Page 7 of 7



Trejo-Camacho and others with identical criminal records. The Court will consider oral argument

at the sentencing before deciding whether a variance is appropriate.

       IT IS ORDERED that the request for a downward departure in Defendant’s Objections to

the Presentence Investigation Report, filed April 28, 2020 (Doc. 36), is denied.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE



Parties:

John C. Anderson
  United States Attorney
James D. Tierney
Timothy Dale Trembly
  Assistant United States Attorneys
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Plaintiff

Hans Peter Erickson
  Assistant Federal Public Defender
Federal Public Defender’s Office
Albuquerque, New Mexico

       Attorney for the Defendant




                                               -7-
